REASONS FOR ALLOWANCE

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-13 have been allowed primarily for the pair of fixing members that is fixed to the shaft respectively so as to be capable of holding the pair of support members; and the pair of spring members that is disposed so as to be interposed between the pair of support members and the pair of fixing members, the pair of spring members being elastically deformed between the fixing members and the support members so as to suppress a rotational force of the fixing members generated by the drive unit from being applied to the support members when the cleaning unit that has reached the cleaning position is brought into contact with the positioning portion so that rotation of the pair of support members about the first center axis is restricted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 26, 2022